The Court were clearly of this opinion.
They said the cases cited went upon the construction of the 17th, 18th, and 19th sections of the act of 1818; but the provisions of the act of 1824 are materially different. The 38th section provides expressly, that all issues in law upon appeal shall be tried by the Court; and all issues of fact by a jury. The pleadings are in all cases to be the same as those before the Justice. There can be no mistake, therefore, as to the intention of the legislature, that an appeal is the remedy in all cases, whether the judgment be upon an issue of law or of fact. Let an alternative mandamus go.
Motion granted.